OFFICIAL NOTICE FROM COURT OF CRIMINAL



              STATE OF TEXAS
              PENALTY FO<83 *M
              PRIVATE USE
                                                            000140162M/1AY, 28   2015
5/27/2015                   -    \   '   "        7GOA Case No. 04-14-00099-CR
RODRIGUEZ, RODOLFQ MATA Tr.[Ct„'No. 2013CR4828                         PD-0631-15
On this day the Appellant's Pro Se motion for extension of time to file petition for
discretionary review has been denied.
                                                                 Abel Acosta, Clerk

                                RODOLFO MATA RODRIGUEZ
                                TDC# 1912187



                                pARZA WEST UNIT
                                 4304HIGHWAY 202
                                 IBEEVME, TX 78102-8981